NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT


JOEY RICHARDSON,                      )
                                      )
           Appellant,                 )
                                      )
v.                                    )                Case No. 2D18-2238
                                      )
CITIBANK, N.A., NOT IN ITS INDIVIDUAL )
CAPACITY, BUT SOLEY AS TRUSTEE        )
FOR NRZ PASS-THROUGH TRUST VI;        )
ADRIAN JOHNSON A/K/A ADRIAN S.        )
JOHNSON; UV ASSETS, LLC; REGIONS )
BANK SBM WITH AMSOUTH BANK;           )
CONCORD STATION COMMUNITY             )
ASSOCIATION, INC.; UNKNOWN            )
TENANT #1; UNKNOWN TENANT #2,         )
                                      )
           Appellees.                 )
                                      )
                                      )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for Pasco
County; Linda Babb, Judge.

Joey Richardson, pro se.

David Tracy Thornhill, Jr. and Todd Drosky
of Frenkel Lambert Weiss Weisman &
Gordon, LLP, Fort Lauderdale, for Appellee
CitiBank, N.A.

No appearance for the remaining Appellees.


PER CURIAM.
          Affirmed.



NORTHCUTT, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                 -2-